G-antt, J.
This is an action for certain lands formed in the original lines of the Missouri river oppo-‘ site to lot 2 of the northwest quarter of section 20, township 59, range 38, in Holt county, Missouri, and alleged by plaintiff to be accretions to. her land. The answer is an admission of possession but otherwise a general denial.
The evidence on the part of plaintiff tended to prove that the land sued for was an accretion to her land and on the part of defendants that it was an island or bar formed in the Missouri river running between it and the mainland for many years until the river' finally abandoned this south channel altogether and by its recession plaintiff’s land on the south bank became connected with this bar or island which defendants were occupying as squatters.
Without incumbering this opinion with a detailed statement of this evidence it is sufficient to say there was evidence tending to prove either theory.
.For the plaintiff the court gave these three instructions: “1. If the jury believe, from the evidence, that the plaintiff was the owner of the said lot 2, of the northwest quarter of section 20, in township 59, of range 38, and that she held the same under the said deed, offered in evidence, from said Rhinehart Kleber and wife to her, and that the said Rhinehart Kleber, and the said Catharine Hahn, and those under whom they claim, had occupied and claimed the same openly, continuously, notoriously, for a period or ten years, or more, before the defendants entered into possession of said land, under color of title, or claim of right, then said plaintiff is the owner of same; and the court further instructs the jury that said deed, offered :in evidence, *587would be, and is sufficient to convey the title of Kleber and wife, to said land, and all accretions, and additions, thereto made, and formed, to the center of the main channel óf the said Missouri river, and it makes no difference whether said accretions or additions were formed in sand bars, provided the same are between said shore line of said land described, as surveyed, and the center line of the Missouri river.
“2. The court instructs the jury that defendants admit that they are in possession of said lands sued for. That the said deed, offered in evidence by plaintiff, from Rhinehart Kleber and wife to said plaintiff, Cath-arine Hahn, dated the thirty-first day of July, A. D. 1886, for the land described” therein, is sufficient to pass the title to lot 2, of the northwest quarter of section 20, in township 59, of range 38, in Holt county, Missouri, together with all lands accreted, or made thereto, to said Catharine Hahn, and if the jury find from the evidence, that the said land sued for in plaintiff’s petition was formed by the receding of the said Missouri river, or by deposit of debris and sand against the shore line of said land described in said deed, then the jury should find for the plaintiff, for the recovery of said land, as described in plaintiff’s petition, and should find for plaintiff such sum as damages as they believe from the evidence plaintiff has sustained, not exceeding $300; and they should further find the monthly value of the rents and profits thereof, not exceeding $10.
“3. The court inst,ructs_ the jury that, if they believe ifrom the evidence that the lot 2, section 20, township 59, of range 38, described in plaintiff’s petition, as surveyed by the United States government, was bounded on the south by the Missouri river, and they further find and believe, that at the time of the commencement of this suit the plaintiff owned and was entitled to the possession of lot 2, and that the lands *588occupied by the defendants are the products of accretion to said lot 2, they will find for the plaintiff.
“The word ‘accretion/ as used in these instructions, means the process of adding to land, by the washings of the Missouri river, and the results of such process are termed alluvion, or made lands.”
And for the defendant the court gave the following instructions:
“1. The court instructs the jury, that this is a suit in ejectment, and that in such cases the plaintiff must recover, if at all, upon the- strength of her own title, and not by the weakness of the title of the defendants. Therefore, unless they believe from the evidence that the plaintiff has shown her right to the possession of the lands in controversy by a preponderance of the testimony, they will find for the defendants.
“2. Before the jury can find for the plaintiff in this action, they must find from a preponderance of the evidence', that the plaintiff was, at the time of the commencement of this suit, the owner of lot. 2, of the. northwest quarter of section twenty (20), township fifty-nine (59), range thirty-eight (38), in Holt county, Missouri, as described in plaintiff’s petition, and they must further find, that the land sued for, or some part thereof, was alluvion, or accretion thereto, that is, land made, and formed onto, and against the said lands owned by the piaintiff, by the deposit of sand and soil from the washings of the Missouri river, and, unless the jury so find, they must find for the defendants.
“3. If the jury believe, from the evidence, that all the land occupied, and in the possession of the defendants, was an island formed in the Missouri river, and that the said river, or channel thereof, ran permanently between said island and the said plaintiff’s land as it was originally surveyed by the government, there*589by separating said island from plaintiff’s land, and that afterward said channel of said Missouri river was filled up by overflow and deposit of sand and mud therein, so that the mainland and said island became united, such island would not be an accretion to plaintiff’s land, and they must find for the defendants.”
Of its own motion the court also gave the following:
“To constitute an island within the meaning of this instruction, the same must be of a permanent character, situate in the Missouri river; not merely surrounded by water when the river was high, but permanently surrounded by a channel of the river, and not a sand bar, subject to overflow by the rise of the Missouri river, and connected with the mainland when the river was low.”
To the giving of which instructions of defendants, as well as the one by the court, modifying and explaining number 3 of defendants, the plaintiff then and there excepted.
The court refused the following instructions prayed ’ by plaintiff:
“4. The court instructs the jury that if you believe from the evidence that the land in controversy was formed in the Missouri river on the north side of the main channel in front of plaintiff’s deeded land mentioned in the evidence by a sand .bar forming in the river there by additions thereto by sand, dirt, and sediment on either side thereto, and by the space between said bar, or land then formed, and plaintiff’s deeded land filling up, or by the water of the river receding therefrom, until said land then formed, and plaintiff’s deeded land became one continuous body of land, your finding must be for the plaintiff, provided you believe and find, from the evidence, that the plaintiff was then owner of the deeded land, at the commencement of *590this suit, to wit, lot 2, section 20, township 59, of range 38, in this county.
“5. Although the.jury may find that the land, in controversy, was a sand bar, or formations of land, in the Missouri river, and that a slough, or channel existed, in which a considerable portion of the Missouri river ran, between the said land and the shore, of said original Missouri river, and that said sand bar, or said formations, afterward by the washing of said Missouri river, filled up said channel, and attached, thereby, the said sand bar, or formed land, to said shore land of said plaintiff, or her grantors, yet the jury will find that the said land, so formed and attached to said mainland, was the property of said plaintiff unless they find that said land so formed, and attached, lay beyond the center of the main channel of the Missouri river, as it originally ran.”
The jury found for defendants.
I. As the rights of the parties depend upon the facts found by the jury, our inquiry must be directed, first, to the instructions given for their guide. Beginning first with the instructions asked by plaintiff and refused. It will be noted that refused instructions 4 and 5 announce the proposition that if the land in controversy was originally formed in the Missouri river as an island or sand bar with a channel between it and the mainland belonging to plaintiff, and that by accretions to said bar or island on the south side it finally extended to plaintiff’s land on the south bank, or if by the recession of the river from this intervening channel after,the formation of the bar or island the bar and the mainland became connected, then plaintiff became the owner thereof as an accretion. This instruction was clearly erroneous in that it ignores the fundamental idea upon which the title to accretions is based, namely, that they must be the imperceptible or gradual acere-*591tions to the plaintiff’s lands, or the gradual receding of the river therefrom. If the accretions were to the island on the south side, and to the mainland, on its north side, and by a change of the river they were thus brought together, such a union of the two tracts did not make the island an accretion to the mainland. Rees v. McDaniel, 115 Mo. 145; Perkins v. Adams, 132 Mo. 131; Cooley v. Golden, 117 Mo. 33.
II. The plaintiff’s first instruction was also erroneous in this, that it announces the doctrine that plaintiff was the owner of all lands made and formed between her shore line and the center of the main channel whether such lands consisted of gradual accretions or islands formed in the river, provided they became attached to plaintiff’s shore line.
This is an assertion of the right of a riparian owner to all lands whether bars or islands from his shore line to the center line of the main channel of the river. Whatever may be the law in other jurisdictions this is not the law of Missouri. In Missouri the riparian owner only owns to the water’s edge. He has no claim whatever to soil under the river and consequently has no title to islands which spring up in our navigable rivers whether on one side or the other of the center line. This theory carried to its logical conclusion would forever preclude the idea of the state’s ownership in islands formed in our navigable streams as the several riparian owners would own all the lands from either shore to the center line of the river. Moreover, it conflicts with the law of accretions which is not restrained by the original center line of the river. Rees v. McDaniel, 115 Mo. 145; Cooley v. Golden, 117 Mo. 33; Naylor v. Cox, 114 Mo. 232. This instruction was erroneous and by far too favorable to plaintiff and while it was in conflict with the third instruction given for defendants, plaintiff can not complain of an error com*592mitted in her favor and of her own mating. Reardon v. Railroad, 114 Mo. 384; Baker v. Railroad, 122 Mo. 565, dissenting opinion of Sherwood, J.
Defendant’s instructions above set forth correctly declared the law and as there was ample evidence from which the jury could find the facts upon which they were predicated the verdict of the jury will not be disturbed and the judgment of the circuit court is affirmed.
Brace, O. J., Barclay, Sherwood, Macearlane, Burgess, and Robinson, JJ., concur.